Baker, J.
(dissenting) — The thrust of plaintiff’s argument on appeal is that Tukwila should have separated the railroad crossing from vehicular cross traffic by means of an underpass. As the majority acknowledges, that argument has no merit. Yet the majority seizes upon a vague assertion that perhaps something could have been done to preempt traffic signals one-eighth of a mile beyond the crossing so as to prevent such accidents, and on that basis reverses the summary judgment granted by the trial court. There is no authority or precedent establishing such a duty on the part of a municipality. I therefore respectfully dissent.
Negligence requires a legal duty owed to the plaintiff, a breach of that duty, and that the breach be the proximate cause of the injury.29 The city’s duty was to maintain the streets in a reasonably safe manner. Owen alleges that the city breached that duty by not preempting the traffic lights on South 180th Street. Owen presents no case, treatise, publication, or expert that even infers that Tukwila should have preempted stop lights one-eighth of a mile from the tracks.30 Owen cites only to the Manual on Uniform Traffic Control Devices (MUTCD), which cautions against preemption when traffic signals are greater than 200 feet from tracks except in “exceptional circumstances.” Owen then argues that the danger presented by this crossing is one such “exceptional circumstance.” To infer from this caution*243ary statement that Tukwila has a duty to preempt a set of traffic signals over three times further than the distance recommended by the MUTCD is unsupported by cases, relevant literature, or common sense.
When a train approaches an intersection that utilizes an active traffic control system, the train trips a closed circuit switch that activates the crossing gates, lights, and bells at the crossing. This activation must occur at least 20 seconds before the train crosses the intersection.31 When the train trips the closed circuit switch, traffic signals may also be preempted. Signal preemption involves overriding traffic signals to control the traffic flow surrounding a train crossing. The MUTCD recommends, but does not require, signal preemption when traffic signals are within 200 feet of an active crossing.32 The purpose of this signal preemption is to clear any vehicles off the track.
However, the MUTCD cautions against using preemption for signals further than 200 feet from the crossing.33 Because there is only a 20-second warning of an approaching train, the further away the signal is from the tracks, the less likely that preemption will have an effect on the traffic at the crossing. It is sheer speculation to assume that preempting signals so far removed from the railway crossing would allow substantial traffic to simply proceed onto South 180th Street during rush hour traffic, or not cause other problems with traffic on the affected cross streets. Judges and juries are not traffic engineers, and neither should speculate about possible effects from tampering with one portion of an integrated traffic control system.
*244Here, the approach to the tracks was in Renton. The crossing was regulated by an active control device that contained flashing lights, warning bells, and automatic gates. Signs were posted warning drivers of the crossing. Signs instructed drivers not to stop in the crossing. The railroad crossing had proper crossbucks with reflective paint. The crossing complied with all state and federal requirements.
Further, in this case there is no question that the driver did not obey the conspicuously placed signs warning vehicles to not stop on the crossing. Our Supreme Court has stated that a municipality’s duty to maintain a roadway may require the posting of warning signs if the maintenance of such signs is prescribed by law or if the road’s conditions are “inherently dangerous or of such character as to mislead a traveler exercising reasonable care.”34 Here, Renton and the railroad were required to post warning signs and signals. They did, in compliance with the MUTCD, state, and federal requirements. The nearest stop light after the crossing was in Tukwila, 660 feet beyond the crossing. There is no evidence that the light malfunctioned, worked improperly, or failed to comply with the MUTCD.
The plaintiff’s expert, Dr. John Glennon, suggests preemption when there are traffic signals near a train crossing. However, his suggestion does not create a duty by Tukwila on these facts. Washington does not require a municipality to anticipate and protect against all imaginable negligent acts.35 Rather, this state defines the duty of a municipality as an obligation to maintain its roadways in a condition reasonably safe for ordinary travel.36 The plaintiff failed to establish that Tukwila breached its duty by failing to preempt traffic lights 460 feet beyond what is recommended by the MUTCD.
In argument, Owen conceded that no experts or lay *245persons testified that if the signals were timed, the accident would not have occurred. Although proximate cause is not an issue properly before this court, it bears on the current discussion. Before this court burdens a municipality with a duty as extreme as the one the majority imposes, there should be at least some evidence of a connection between the alleged duty and the injury. Owen admitted that it was “somewhat speculative” that had Tukwila implemented signal preemption, the accident would not have occurred. “
Because Owen failed to establish that Tukwila had a duty to preempt its traffic signals three times beyond the distance recommended in the MUTCD, summary judgment was proper. Accordingly, I respectfully dissent.
Reconsideration denied December 24, 2002.
Petitioner City of Turkwila’s petition for review granted and petitioner Owen’s petition for review denied at 149 Wn.2d 1032 (2003).

 Hertog v. City of Seattle, 138 Wn.2d 265, 275, 979 P.2d 400 (1999).


 Owen’s expert, Dr. John Glennon, stated that “[b]ecause an approaching train does not preempt the nearby traffic signals, the probability of having vehicles trapped on the tracks with an approaching train is relatively high.” However, he did not state that Tukwila should have preempted the signal. Significantly, in James R. Loumiet & William G. Jungbauer, Train Accident Reconstruction and FELA and Railroad Litigation 186-87 (3d ed. 1998), Glennon discusses signal preemption, and advocates preemption in situations where there is an actively controlled crossing within 75 feet of a signal. He does not suggest preemption at distances greater than those in the Manual on Uniform Traffic Control Devices (2d ed. 1988) (MUTCD). Loumiet & Jungbauer, supra, at 168.


 See MUTCD, supra, at § 8C-5 (“On tracks where trains operate at speeds of 20 mph or higher, circuits controlling automatic flashing light signals shall provide for a minimum operation of 20 seconds before arrival of any train on such track.”).


 An active crossing contains automatic gates, lights, and bells, while a passive crossing contains only warning signs.


 “Except under unusual circumstances, preemption should be limited to the highway intersection traffic signals within 200 feet of the grade crossing.” MUTCD, supra, at § 8C-6.


 Ruff v. County of King, 125 Wn.2d 697, 705, 887 P.2d 886 (1995).


 Ruff, 125 Wn.2d at 705 (citing Stewart v. State, 92 Wn.2d 285, 299, 597 P.2d 101 (1979)).


 Keller v. City of Spokane, 146 Wn.2d 237, 249, 44 P.3d 845 (2002).